1    Jodi K. Swick No. 228634
     Charan M. Higbee No. 148293
2    McDOWELL HETHERINGTON LLP
     1 Kaiser Plaza, Suite 340
3    Oakland, CA 94612
     Telephone: 510.628.2145
4    Facsimile: 510.628.2146
     Email:       jodi.swick@mhllp.com
5                 charan.higbee@mhllp.com
6    Attorneys for Defendant
     THE GUARDIAN LIFE INSURANCE COMPANY
7    Of AMERICA
8
                                    UNITED STATES DISTRICT COURT
9
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
10
11 JUDY TAKEUCHI,                                          Case No. 3:18-cv-06925-VC
12          Plaintiff,                                     Assigned to: Hon. Vince Chhabria
13                  v.                                     STIPULATION TO DISMISS ENTIRE
                                                           ACTION WITH PREJUDICE AND
14 GUARDIAN LIFE INSURANCE COMPANY,                        [PROPOSED] ORDER
   et al.,
15                                                         [F.R.C.P.41]
           Defendants.
16
                                                           Complaint Filed: November 15, 2018
17
18
19          IT IS HEREBY STIPULATED, pursuant to Federal Rule of Civil Procedure 41(a), by
20   and between plaintiff Judy Takeuchi and defendant The Guardian Life Insurance Company of
21   America, through their attorneys of record, that the above-entitled action may be dismissed with
22   prejudice in its entirety and as to all parties, with all parties to bear their own attorney’s fees,
23   costs and expenses.
24   //
25   //
26   //
27   //
28   //

          Case No. 3:18-cv-06925-VC               1
              STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE AND [PROPOSED] ORDER
1    Dated: April 30, 2019                   McDOWELL HETHERINGTON LLP
2
3
                                             By:      /s/ Charan M. Higbee
4                                                  Jodi K. Swick
5                                                  Charan M. Higbee

6                                            Attorneys for Defendant
                                             THE GUARDIAN LIFE INSURANCE COMPANY
7                                            OF AMERICA
8
9    Dated: April 30, 2019                   LAW OFFICES OF BENNETT M. COHEN
10
11
                                             By: ___/s/ Bennett M. Cohen____________
12                                               Bennett M. Cohen
13
                                             Attorneys for Plaintiff JUDY TAKEUCHI
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         Case No. 3:18-cv-06925-VC                2
              STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE AND [PROPOSED] ORDER
1                                                  ORDER
2           Having read the parties’ stipulation and good cause appearing therefore, it is hereby
3    ordered as follows:
4           1.     This action hereby is dismissed with prejudice in its entirety and as to all parties,
5    with all parties to bear their own attorney’s fees, costs and expenses.
6           IT IS SO ORDERED:
7
8    Dated: May 6, 2019
9
10
                                                THE HONORABLE VINCE CHHABRIA
11                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          Case No. 3:18-cv-06925-VC                3
               STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE AND [PROPOSED] ORDER
